  
 
IV 
112th CONGRESS 
2d Session 
H. RES. 752 
In the House of Representatives, U. S.,

August 2, 2012
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6233) to make supplemental agricultural disaster assistance available for fiscal year 2012 with the costs of such assistance offset by changes to certain conservation programs, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6233) to make supplemental agricultural disaster assistance available for fiscal year 2012 with the costs of such assistance offset by changes to certain conservation programs, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Agriculture; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
